Citation Nr: 0840042	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for laryngitis, claimed 
as a vocal cord disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to August 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The appeal was remanded by the Board 
for additional development in July 2004 and August 2006.

In October 2008, the veteran sent in a statement and a copy 
of a rating decision dated September 2008.  It appears the 
veteran may be disagreeing with some or all of the decisions 
contained therein.  This matter is REFERRED to the RO so that 
the veteran can be contacted for clarification.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2001, the veteran reported to a VA provider that 
he received Social Security Administration (SSA) disability 
benefits.  It does not appear that these records have been 
associated with the claims file.  The SSA records must be 
obtained.

In the August 2006 remand, the Board ordered a VA opinion to 
address the veteran's claims of entitlement to service 
connection for bronchitis and laryngitis.  The resulting 
opinion, dated January 2007, found that the veteran's 
bronchitis was at least as likely as not related to service, 
and service connection was subsequently granted.  The opinion 
did not address the claim for laryngitis and an addendum to 
the opinion must be obtained.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.  Obtain the veteran's complete SSA 
disability benefits records.  Evidence 
of attempts to obtain these records 
should be associated with the claims 
file.

2.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to a VA physician, 
preferable the physician who conducted 
the VA respiratory examination in June 
2003 and who wrote the January 2007 
opinion.  Pertinent documents should be 
reviewed.  The physician should state 
whether laryngitis is at least as 
likely as not related to the veteran's 
service or to a service-connected 
disability such as bronchitis.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


